NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JONATHAN JAYSON, JENNIFER M.               )
DUNSBY and JEFFREY JAYSON,                 )
                                           )
              Appellants,                  )
                                           )
v.                                         )       Case No. 2D17-3420
                                           )
U.S. ENERGY DEVELOPMENT                    )
CORPORATION; MANUFACTURERS & )
TRADERS TRUST COMPANY;                     )
JORDAN M. JAYSON and MATTHEW P. )
IAK, as co-personal representatives of the )
Estate of Judith P. Jayson, deceased,      )
                                           )
              Appellees.                   )
___________________________________)

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Richard L. Pearse, Jr., of Richard L. Pearse,
Jr., P.A., Clearwater, for Appellants.

M. Lewis Hall, III, of Williams Parker
Harrison Dietz & Getzen, Sarasota; and
David A. Wallace of Bentley & Bruning,
P.A., Sarasota, for Appellee U.S. Energy
Development Corporation.

Rachael S. Loukonen and Susan Nesbet-
Sikuta of Cohen & Grigsby, P.C., Naples,
for Appellee Manufacturers & Traders Trust
Company.
No appearance for remaining Appellees.


PER CURIAM.

            Affirmed.




SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                         -2-